Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 4 April 1813
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburgh April 4th 1813

Your kind letter my dear Mother as well as that of my kind Sister call for an answer and although the effort is almost too much for me I will endeavor to controul the pangs of my bursting heart and entreat you to compassionate and not condemn a grief which is beyond my reason to subdue had you witnessed the horrid circumstances of my Angels death you would pity and forgive me my heart is almost broken my health is gone and my peace of mind is I fear for ever destroy’d dreadful as the loss of my dear Sisters Child was to her she has at least the happiness of knowing that it was not occasion’d by any accidental circumstance while I have the horrid idea that I lost my darling owing to a fall which I had with her in my arms in which I did not percieve that she had met with the slightest injury but which is said to have been the cause of her death Six long months have elapsed since her pure Soul took its flight to Heaven I trust to pray for the release of her mother from a state of suffering which renders her existence a calamity to all who surround her in religion alone have I found a gleam of comfort and to in God who gives us strenght to bear up against the afflictions which assail us in our passage through this vale of tears do I put my trust—
The health of your Son my dear Madam is a scource of perpetual anxiety to us all and I myself believe it absolutely essential to remove him to a milder Climate I think it my duty to inform that his breast is attacked and that although he is himself aware of it he will take no precautions whatever to check its progress in addition to which we are all in the hands of a very careless Physician who though a man of great abilities will pay but little attention to his patients unless their deseases are attended by some dangerous symptoms by which means things in themselves light are suffer’d to grow into desperate cases do not however be alarm’d as I do not think this so deeply rooted in its present state but am in terrors at the idea of what another winter may produce could he pass a few months in any mild climate I am confident he might be rappidly restored—
You will have heard of the marriage of your Grandson with my Sister may you my dear Madame crown it with your approbation—
I sincerely thank you for all the good news letter contain’d I cannot write to my boys I had set my heart on seeing them this summer should I never more have this greatest blessing you will my dear mother assure them of the tender affection of their mother whose every hope & prayer is for their future happiness prosperity and welfare & that whatever Station they fill they may prove an honour to the name they bear
Present me affectionately to all the family more especially to my Father and accept the best wishes of your sincerely affectionate daughter
L C Adams